Citation Nr: 1032436	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-19 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from August 1965 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The Veteran appeared and testified at a videoconference hearing 
held before the undersigned Veterans Law Judge in November 2009.  
A copy of the transcript of this hearing has been associated with 
the claims file.

The Veteran's claim was remanded by the Board in January 2010.  
The Board finds substantial compliance with the remand and, thus, 
will proceed to adjudicate the Veteran's appeal without prejudice 
to him.


FINDING OF FACT

The Veteran's PTSD is not productive of occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood due to his PTSD 
symptoms.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code (DC) 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran's claim for service connection 
for PTSD was granted in the February 2007 rating decision and was 
evaluated as 30 percent disabling.  The Veteran disagreed with 
the 30 percent evaluation of this now service-connected 
disability in July 2007.  During the current appeal, and 
specifically by a March 2009 rating decision, a 50 percent 
disability rating was awarded, effective the date of service 
connection.  Thus, the Board finds that, because the Veteran's 
claim was initially one for service connection, which has been 
granted, VA's obligation to notify the Veteran was met as the 
claim for service connection was obviously substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any 
deficiency in notice relating to the Veteran's appeal for an 
increased rating is not prejudicial to him.

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
Veteran's claim.

The duty to assist includes providing the veteran a thorough and 
contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Veteran was afforded VA examinations in December 
2006, May 2009, and May 2010.  Significantly, the Board observes 
that the Veteran does not report that his PTSD has worsened since 
he was last examined that, therefore, a remand is not required 
solely due to the passage of time.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  Furthermore, the Board finds that these VA 
examinations are adequate for rating purposes.  The reports of 
these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current complaints, 
conducted appropriate mental status examinations, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  Although the examiners who conducted 
the December 2006 and May 2009 VA examinations did not have the 
claims file available for review, they did review the Veteran's 
electronic medical record.  The evidence of record at that time 
did not contain any private treatment records; thus, the failure 
of the examiners to review the claims file is not detrimental and 
does not render these examinations inadequate. The Board, 
therefore, concludes that these examination reports are adequate 
for purposes of rendering a decision in the instant appeal.  See 
38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  Indeed, the Veteran and his representative have not 
contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this appeal.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim. 

Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Veteran's service-connected PTSD is evaluated under DC 9411.  
The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  Accordingly, the evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, VA must 
consider all symptoms of a claimant's condition that affect the 
level of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id. at 443. 

The current 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for mental 
disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The Board has reviewed all the evidence of record, which consists 
of the Veteran's testimony at the November 2009 Board hearing; VA 
treatment records from February 2006 through June 2010; and the 
reports of the VA examinations conducted in December 2006, May 
2009, and May 2010.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, it 
is not required to discuss each and every piece of evidence in 
the case.  The Board will summarize the relevant evidence where 
appropriate. 

After considering all the evidence, the Board finds that it fails 
to establish that the Veteran's PTSD disability picture is 
consistent with a disability rating higher than 50 percent.  The 
medical evidence and the Veteran's testimony show that his PTSD 
symptoms include hypervigilance, avoidance, isolation, hyper 
arousal, emotional numbing, irritability, rage, intrusive 
memories, and infrequent nightmares.  He has also has some mild 
diminished interest in activities, mild detachment from others in 
social relationships, and a restricted range of affect. 

Occupationally, the Veteran maintained employment as a carpet 
installer in his own business for over 30 years.  He consistently 
reported enjoying this work, which he found to be relaxing.  He 
worked full time and reported no instances in which his mental 
health issues limited his ability to work.  However, he has also 
reported that he does not work well with others and does not take 
orders well.  In general, it has been indicated that the Veteran 
used his work as a means of coping with (or more aptly, avoiding 
dealing with) his PTSD symptoms.  In addition, it was noted by 
the medical personnel that the Veteran's job as a carpet 
installer was one that played into his tendency to isolate as it 
was fairly solitary work.  The May 2009 VA examiner stated that 
the Veteran's work activity seemed to be relatively unimpaired, 
largely because he works alone.  The Board notes that, at the 
time of the last examination in May 2010, the Veteran had 
recently had a heart attack and was not working at that time 
because that medical condition.  The examiner noted that it is 
unlikely that the Veteran would be able to return to work as a 
carpet installer given the physical demands of the job.  Thus, 
although the Veteran appeared to not be working currently, it is 
clear that his lack of work is a result of the heart attack and 
not his PTSD.

Socially, the Veteran has been married for over 30 years and has 
one child.  The Veteran relates that his relationships with his 
wife and son are alright but that discussions with them indicate 
that they are often afraid of the Veteran because of fits of rage 
he has and that he is emotionally distant from them.  It appears, 
however, that he was very close with his mother and a sister and 
that their deaths in 2005 clearly affected his psychiatric 
condition leading to his seeking treatment in 2006.  In addition, 
the Veteran has been able to maintain relationships with his 
other siblings - a brother and a sister (although she died in 
2010).  He also has some outside relationships, mostly with his 
fishing buddies.  He is independent in his activities of daily 
living and enjoys hobbies such as fishing and his penny 
collection.  

The Board also notes that the medical records and the Veteran's 
testimony clearly indicate that he is extremely avoidant of 
talking about his experience in Vietnam and essentially denies 
his symptoms to the point where he often denies he has any 
psychiatric problem at all despite his family and friends telling 
him he does.  (See e.g., report of May 2009 VA examination.)  It 
is also clear that the Veteran often does not see that there is 
anything wrong with his behavior, although he does admit that 
there might be a problem since everyone around him thinks there 
is one.  

In addition, both the VA treatment records and the VA examination 
reports demonstrate that the Veteran's incooperation with the 
interview process and his difficulties responding to questions 
about symptoms, often responding with one or two words or "I 
don't know."  During the interviews, he was very closed off 
(arms folded or hands clenched) and often had poor eye contact.  
It has been indicated that this behavior makes it difficult to 
assess the extent and severity of the Veteran's PTSD.  Despite 
this, the medical professionals were able to ascertain that the 
Veteran does indeed have symptoms of PTSD (even though the VA 
examiners in May 2009 and May 2010 stated the diagnosis as PTSD 
by history).  

Based upon this evidence, it is fairly apparent that the Veteran 
has had at most mild occupational impairment.  He found an 
occupation that permitted him to function at a fairly high level 
without significant interference by his PTSD-as demonstrated by 
the fact that he was able to work for 30 years in the same 
occupation.  Although it is noted he had not worked as much in 
the last few years, this was because of a lack of work rather 
than his mental health issues pursuant to the Veteran's own 
statements.  In addition, the Veteran has been unable to work 
since he had a heart attack earlier this year, and it is clear 
that his continued ability to work as a carpet installer was 
compromised by this medical event because of the physical nature 
of the work. 

In addition, although the Veteran has significant impairment in 
his social functioning, it does not rise to the level of his 
being unable to establish and maintain effective relationships.  
The Veteran has been able to maintain some familial and social 
relationships.  However, it is clear that his main support system 
was his mother and sister who passed away in 2005 and that, since 
then, he has not been able to reestablish that support system 
greatly affecting his ability to cope with his symptoms.  
Finally, the Veteran admitted at his hearing that, although he 
has difficulty working with others, he can do so when he has to.  

Thus, the Board finds that the preponderance of the evidence is 
against finding that the Veteran's PTSD is consistent with the 
criteria for a 70 percent disability rating.  The Board notes 
that the medical evidence shows only an initial report in 2006 of 
passive suicidal ideation without intent or plan; however, there 
has been no active suicidal ideation or suicidal attempt.  
"Frequently, there may be thoughts of death, suicidal ideation, 
or suicide attempt.  These thoughts range from a belief that 
others would be better off if the person were dead, to transient 
but recurrent thought of committing suicide, to actual specific 
plans of how to commit suicide.  The frequency, intensity, and 
lethality of these thoughts can be quite variable."  Diagnostic 
and Statistical Manual of Mental Disorders, (4th ed. Text 
Revision, 2000).  Cf.  38 C.F.R. 4.125.  The suicidal thoughts 
described in the medical reports here fall within the 
disturbances of motivation and mood that produce occupational and 
social impairment with reduced reliability and productivity 
warranting a 50 percent rating.   

The Board also notes that there is at least one report by the 
Veteran's wife that he gets upset easily by things which causes 
uncontrollable rages with violent outbursts involving punching 
tables/walls, yelling  and destroying physical objects (see April 
2009 Health Psychology Primary Care Consult note).  However, 
there is no indication as to the frequency or severity of these 
events as there is no additional report regarding them.  
Furthermore, she denied any physical abuse and reported she feels 
safe in the home.  Thus, the Board finds that this is 
insufficient to establish that the Veteran has impaired impulse 
control.  Even if it can be considered sufficient evidence of 
impaired impulse control, the Board finds that it is insufficient 
to establish that the Veteran's total disability picture is 
consistent with a 70 percent disability rating as this would be 
the only criterion met as the medical evidence fails to show the 
Veteran's symptoms include suicidal ideation (as discussed 
previously); obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.

In addition, the Board notes that its finding is supported by the 
GAF scores assigned by the VA examiners, which were 53, 55 and 
50, respectively.  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  See DSM-IV at 44-47.  The examiner's based these 
scores on the Veteran's moderately severe degree of impairment in 
that his work activity seems to be relatively unimpaired but his 
close personal relationships seem to be significantly impaired 
because of his rigid defenses and emotional unavailability.  The 
Board acknowledges that the VA treating physicians have assigned 
much lower GAF scores of 38 and 40 indicating some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.  
The Board notes, however, that there is no explanation as to why 
these lower GAF scores were given.  Furthermore, it appears that 
they include occupational and social impairment due to symptoms 
related to the Veteran's dysthymic disorder, which has solely 
been related to the loss of his mother and sister in 2005.  The 
Board notes that the Veteran is not service-connected for a 
dysthymic disorder and that, although depression may often be a 
symptom of PTSD, in the present case, it has been consistently 
reported that onset of the Veteran's depression was after the 
loss of his mother and sister.  In fact, VA treatment notes 
indicate a worsening of the Veteran's depression after the loss 
of his second sister in 2010 and an inability to work due to a 
heart attack.  See May 2010 VA treatment notes.  (See also, 
report of May 2010 VA examination in which the examiner stated 
that the loss of the Veteran's work after his heart attack and 
the loss of his sister that has caused a decline in his 
vocational and social function rather than PTSD.) 

Finally, the Board must consider whether referral for 
consideration of an extraschedular rating is warranted under 
38 C.F.R. § 3.321(b).  It is generally provided that the rating 
schedule will represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. § 
3.321(a).  In the exceptional case, however, to accord justice, 
where the schedular evaluations are found to be inadequate, the 
Secretary is authorized to approve, on the basis of the criteria 
set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these 
exceptional cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  In other words, 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  In doing so, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the rating schedule is 
not inadequate to evaluate the Veteran's service-connected PTSD 
because the rating criteria are based, in part, upon the 
Veteran's occupational functioning.  Thus, the rating criteria 
expressly consider loss of industrial capacity.  Consequently, 
the preponderance of the evidence is against referral for 
extraschedular consideration.

Lastly, the Board finds that the record does not illustrate that 
the Veteran's service-connected PTSD prevents him from obtaining 
and maintaining gainful employment.  Thus, any further discussion 
of an issue of entitlement to a total disability rating based on 
individual unemployability is not necessary.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  

For the foregoing reasons, the Board finds that the preponderance 
of the evidence is against finding that the Veteran's service-
connected PTSD warrants a disability rating in excess of 50 
percent.  Rather, the Veteran's total disability picture more 
nearly approximates the criteria for his present 50 percent 
disability rating.  Consequently, the Veteran's claim for a 
higher rating for this disability must be denied.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


